COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

  MAX GROSSMAN,                                   §               No. 08-19-00272-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                384th District Court

  CITY OF EL PASO,                                §             of El Paso County, Texas

                         Appellee.                §              (TC# 2017-DCV2528)

                                             §
                                     ORDER ON RECUSAL

       The City of El Paso moved to recuse each justice on this Court.

      Recusal of appellate justices is controlled by Rule 16 of the Texas Rules of Appellate
Procedure.

         Under Rule 16.3, after the Court received the motions and prior to any further proceeding
in this case, each of the three justices considered each motion in chambers.

       Chief Justice Jeff Alley, Justice Yvonne Rodriguez, and Justice Gina Palafox each found
no reason to individually recuse themselves, and they certified the issue to the entire court.
TEX.R.APP.P. 16.3(b). The Court then decided the motion with respect to each challenged justice
by a vote of the remaining justices sitting en banc, excluding the challenged justice under
consideration. Id.

        In each instance, a majority of the remaining justices of this Court found no reason to
recuse the individual justice under consideration. TEX.R.APP.P. 16.2, 16.3(b); TEX.R.CIV.P.
18b(2).

       The motion to recuse is denied with respect to each justice on this Court.

       IT IS SO ORDERED this 24th day of October, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.